IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Chief Judge Wiley Y. Daniel

Civil Action No. 09-cv-02990-WYD-MEH

WILDEARTH GUARDIANS,

      Plaintiff,

v.

KEN SALAZAR, in his official capacity as Secretary, U.S. Department of the Interior,

      Defendant.


                                   MINUTE ORDER

ORDER ENTERED BY CHIEF JUDGE WILEY Y. DANIEL

       On March 30, 2010, Plaintiff filed its Proposed Scheduling Order (docket #35). In
the proposed order, Plaintiff states the following

      Guardians filed its Motion for Summary Judgment on February 2, 2010.
      The Secretary filed his Opposition and Cross-Motion for Summary
      Judgment on March 22, 2010. Guardian’s Reply in Support of its Motion is
      due on April 5, 2010. See Fed. R. Civ. P. 56(c)(1)(C). The Secretary also
      filed a motion under Rule 56(f) to seek discovery on Plaintiff’s standing.
      Guardians now intends to conduct discovery during the same time period
      on the Secretary’s resources and obligations that may impact his ability to
      provide the relief Guardians requests in its Motion, and no longer opposes
      continuing summary judgment proceedings until after the close of
      discovery. The parties agree that the recently-filed opening and response
      briefs should be withdrawn and the parties should file a new round of
      briefs by the dispositive motion cut-off date. The parties agree to a
      dispositive motion cut-off date of August 30, 2010.

(Proposed Order at 8.) Accordingly, the following motions (docket #15, #30, and #31)
are DENIED WITHOUT PREJUDICE.

      Dated: April 5, 2010.